The state of Connecticut’s petition for certification for appeal from the Appellate Court, 22 Conn. App. 10, is granted, limited to the following issues:
“1. Did the Appellate Court correctly find a fourth amendment seizure in the absence of the intentional acquisition of physical control over the defendant by the police?
“2. Alternatively, where a police officer was walking parallel to and had reached the exterior rear of the car in which the defendant was seated, with a drawn gun that was held at his side but not pointed, did the Appellate Court properly hold that from the perspective of a reasonable person the display of the weapon converted this approach into a detention?
“3. Assuming, arguendo, that the defendant was seized, should the Appellate Court have reversed the trial court’s finding that the seizure was justified by reasonable and articulable suspicion of criminal activity when it failed to defer to the trial court’s factual determinations? ’ ’